UNITED STATES DISTRICT COURT                                  SOUTHERN DISTRICT OF TEXAS
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
Cheyenne Lark,                                   §                                       December 27, 2018
                                                 §                                       David J. Bradley, Clerk
                 Plaintiff,                      §
                                                 §
'Versus                                          §
                                                 §
United Airlines, Inc.,   ct   al.,               §
                                                 §
                 Defendants.                     §


                                 Opinion on Summary Judgment

             Cheyenne Lark moved for an extension of time to respond to the motion for
     summary judgment. Her motion was untimely and, more importantly, did not include
     a justification for an extension. The court denied the motion, and Lark moved for
     reconsideration three months later - again equally with no grounds. The court declined
     to reconsider its order.
            The accident was forty-five months ago. This case is over a year old, and in that
     time Lark has offered no evidence to support her claims. She cannot show that there
     was a plastic bottle on the floor, nor has she shown that there was an injury caused
     solely by Yancy's fall that generated a pain distinct from her other ailments. This injury
     must be isolated from the other pain and ailments she suffered. The survivors are
     obliged to plead that injury and damages with clarity; they have not.
             Despite the discussion ofYancy' s death, the only claim made was for the precise
     injury to her from the fall. Absent a fall, there is no recovery. Lark cannot support a
     single element of her claim. Lark will take nothing from United Airlines, Inc., ABM
     Aviation, Inc., and ABM Industries, Inc. The court will consider a request for an
     equitable shifting of the defendants' legal fees.
             Signed on December       2." '20I8,~tHO~exas.                   ~ _ _ _ _ __
                                                          ~           ,.t-.J~
                                                              Lynn N. Hughes
                                                         United States DistrictJudge
